         Case 1:19-cr-00696-PAE Document 66 Filed 01/07/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      January 7, 2020

BY CM/ECF
The Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Ari Teman,
               S2 19 Cr. 696 (PAE)

Dear Judge Engelmayer:

         The Government writes to request an extension of time until January 8, 2020, within which
to file its responses to defendant Ari Teman’s motions in limine.

       On November 25, 2019, the Court ordered that the parties motions in limine would be due
on January 3, 2020, with responses due on January 7, 2020. On January 3, 2020, the defendant
requested and was granted until January 7, 2020, to file his motions. Yesterday evening, he filed
four motions in limine. See ECF Nos. 60-63.

       The Government’s current deadline to respond to the motions in limine is today. In order
to properly respond to the defendant’s motions, the Government requests an extension of time until
January 8, 2020, within which to file its responses.


                                                      Respectfully submitted,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney for the
                                                      Southern District of New York


                                                By:      /s/
                                                      Kedar S. Bhatia
                                                      Assistant United States Attorneys
                                                      (212) 637-2465

cc: Justin Gelfand, Esq.
    Joseph DiRuzzo, Esq.
5IFEFGFOEBOUXBTHSBOUFEVOUJMZFTUFSEBZ +BOVBSZ  UPGJMFIJT
NPUJPOT%LU5IF(PWFSONFOUhTSFRVFTUJTHSBOUFE*UTSFTQPOTFJTEVF
CZUPNPSSPX +BOVBSZ  BUQN
       The Clerk of Court is requested to terminate the motion at Dkt. No. 66.
SO ORDERED.
                  
             __________________________________
                   PAUL A. ENGELMAYER
                   United States District Judge


+BOVBSZ 
